CARRIE K. S. OKINAGA             5958-0
  University General Counsel
DEREK T. MAYESHIRO               6858-0
derek.mayeshiro@hawaii.edu
JOSEPH F. KOTOWSKI, III          7973-0
joseph.kotowski@hawaii.edu
  Associates General Counsel
UNIVERSITY OF HAWAI‘I
2444 Dole Street, Bachman Hall 110
Honolulu, Hawai‘i 96822
Telephone: (808) 956-2211
Facsimile: (808) 956-2109
Attorneys for Defendant
UNIVERSITY OF HAWAIʻI

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI‘I

TIMOTHY MICHAEL DAVIDSON,                  Civil No. 19-00279 LEK-WRP

                 Plaintiff,                CERTIFICATE OF SERVICE

     vs.                                   [Re: Defendant University of
                                           Hawaii’s Response to Plaintiff’s
UNIVERSITY OF HAWAII,                      First Request for Production of
                                           Documents and Things Dated
                 Defendant.                December 30, 2019]

________________________________

                        CERTIFICATE OF SERVICE

     I hereby certify that, on the date noted below, a true and correct copy

of Defendant University of Hawaii’s Response to Plaintiff’s First Request for

Production of Documents and Things, dated December 30, 2019 was
served via Certified Mail – Return Receipt Requested -- U.S. Mail, postage

prepaid on the following:



TIMOTHY M. DAVIDSON
P.O. Box 169
Corvallis, OR 97339

Plaintiff – Pro Se

      DATED: Honolulu, Hawai‘i, January 31, 2020.


                                        /s/ Joseph F. Kotowski, III
                                        CARRIE K. S. OKINAGA
                                          University General Counsel
                                        DEREK T. MAYESHIRO
                                        JOSEPH F. KOTOWSKI, III
                                          Associates General Counsel

                                        Attorneys for Defendant
                                        UNIVERSITY OF HAWAI‘I




                                   2
